EXHIBIT 10.17 FORM OF AGREEMENT This Agreement (this “Agreement”) is entered into as of , 2011, by and among Juhl Valley View, LLC, a Delaware limited liability company (the “Company”), the beneficial owners of Common Membership Interests of the Company (“Units”) whose names are set forth on the signature pages hereto (the “Members”), and Juhl Wind Asset Investment, Inc. as the voting trustee pursuant to this Agreement (the “Trustee”). RECITAL WHEREAS, the parties to this Agreement believe it to be in their best interest and the best interest of the Company, in order to ensure the efficient operation and management of the Company, to enter into this Agreement. NOW THEREFORE, the Company, the Members and the Trustee agree as follows: 1.
